
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20


Form of
UNITED ONLINE, INC.

RESTRICTED STOCK PURCHASE AGREEMENT


        THIS RESTRICTED STOCK PURCHASE AGREEMENT has been entered into as of
this 5th day of February 2002, by and between United Online, Inc., a Delaware
corporation, and                        , Optionee.

        All capitalized terms in this Agreement shall have the meaning assigned
to them in this Agreement or in the attached Appendix.

        A.    EXERCISE OF OPTION    

        1.    Exercise.    Optionee hereby
purchases                         shares of Common Stock (the "Purchased
Shares") pursuant to that certain option (the "Option") granted to Optionee on
September 26, 2001 (the "Grant Date") to purchase no more
than                        shares of Common Stock (the "Option Shares") under
the Plan at the exercise price of $1.84 per share (the "Exercise Price"). The
portion of the Option being exercised is that portion that qualifies as an
Incentive Stock Option under Section 422 of the Internal Revenue Code.

        2.    Payment.    Concurrently with the delivery of this Agreement to
the Corporation, Optionee shall pay the Exercise Price for the Purchased Shares
in accordance with the provisions of the Option Agreement and shall deliver
whatever additional documents may be required by the Option Agreement as a
condition for exercise, together with a duly-executed blank Assignment Separate
from Certificate (in the form attached hereto as Exhibit I) with respect to the
Purchased Shares.

        3.    Stockholder Rights.    Until such time as the Corporation
exercises the Repurchase Right, Optionee (or any successor in interest) shall
have all the rights of a shareholder (including voting, dividend and liquidation
rights) with respect to the Purchased Shares, subject, however, to the transfer
restrictions contained in this Agreement.

        4.    Restriction on Transfer.    Optionee shall not transfer, assign,
encumber or otherwise dispose of any of the Purchased Shares which are subject
to the Repurchase Right. The Purchased Shares shall be held in escrow by the
Corporation until such time as the Repurchase Right has lapsed.

        B.    REPURCHASE RIGHT    

        1.    Grant.    The Corporation shall have the right (the "Repurchase
Right") to repurchase at the Exercise Price any or all of the Purchased Shares
in which Optionee is not, at the time of his or her cessation of Service, vested
in accordance with the Vesting Schedule applicable to those shares or the
special vesting acceleration provisions of Paragraph B.6 of this Agreement (such
shares to be hereinafter referred to as the "Unvested Shares").

        2.    Exercise of the Repurchase Right.    The Repurchase Right shall be
exercisable by written notice delivered to Optionee prior to the end of the
sixty (60)-day period following the date Optionee ceases for any reason to
remain in Service or (if later) during the sixty (60)-day period following the
execution date of this Agreement. The notice shall indicate the number of
Unvested Shares to be repurchased and the date on which the repurchase is to be
effected, such date to be not more than thirty (30) days after the date of such
notice. The certificates representing the Unvested Shares to be repurchased
shall be delivered to the Corporation on or before the close of business on the
date specified for the repurchase. Concurrently with the receipt of such stock
certificates, the Corporation shall pay to Optionee, in cash or cash equivalents
(including the cancellation of any purchase-money indebtedness), an amount equal
to the Exercise Price previously paid for the Unvested Shares which are to be
repurchased from Optionee.

--------------------------------------------------------------------------------


        3.    Termination of the Repurchase Right.    The Repurchase Right shall
terminate with respect to any Unvested Shares for which it is not timely
exercised under Paragraph B.2. In addition, the Repurchase Right shall terminate
and cease to be exercisable with respect to any and all Purchased Shares in
which Optionee vests in accordance with the Vesting Schedule. All Purchased
Shares as to which the Repurchase Right lapses shall, however, remain subject to
terms of the Stock Pledge Agreement.

        4.    Aggregate Vesting Limitation.    If the Option is exercised in
more than one increment so that Optionee is a party to one or more other Stock
Purchase Agreements (the "Prior Purchase Agreements") which are executed prior
to the date of this Agreement, then the total number of Purchased Shares as to
which Optionee shall be deemed to have a fully-vested interest under this
Agreement and all Prior Purchase Agreements shall not exceed in the aggregate
the number of Purchased Shares in which Optionee would otherwise at the time be
vested, in accordance with the Vesting Schedule, had all the Purchased Shares
(including those acquired under the Prior Purchase Agreements) been acquired
exclusively under this Agreement.

        5.    Recapitalization.    Any new, substituted or additional securities
or other property (including cash paid other than as a regular cash dividend)
which is by reason of any Recapitalization distributed with respect to the
Purchased Shares shall be immediately subject to the Repurchase Right and any
escrow requirements hereunder, but only to the extent the Purchased Shares are
at the time covered by such right or escrow requirements. Appropriate
adjustments to reflect such distribution shall be made to the number and/or
class of Purchased Shares subject to this Agreement and to the price per share
to be paid upon the exercise of the Repurchase Right in order to reflect the
effect of any such Recapitalization upon the Corporation's capital structure;
provided, however, that the aggregate purchase price shall remain the same.

        6.    Corporate Transaction.    

        (a)  The Repurchase Right shall automatically terminate in its entirety,
and all the Purchased Shares shall vest in full, immediately prior to the
consummation of any Corporate Transaction, except to the extent the Repurchase
Right is to be assigned to the successor entity in such Corporate Transaction.

        (b)  To the extent the Repurchase Right remains in effect following a
Corporate Transaction, such right shall apply to any new securities or other
property (including any cash payments) received in exchange for the Purchased
Shares in consummation of the Corporate Transaction, but only to the extent the
Purchased Shares are at the time covered by such right. Appropriate adjustments
shall be made to the price per share payable upon exercise of the Repurchase
Right to reflect the effect of the Corporate Transaction upon the Corporation's
capital structure; provided, however, that the aggregate purchase price shall
remain the same. The new securities or other property (including any cash
payments) issued or distributed with respect to the Purchased Shares in
consummation of the Corporate Transaction shall be immediately deposited in
escrow with the Corporation (or the successor entity) and shall not be released
from escrow until Optionee vests in such securities or other property in
accordance with the same Vesting Schedule in effect for the Purchased Shares.

        (c)  The vesting of the Purchased Shares (and/or the proceeds thereof)
following a Corporate Transaction or Change in Control shall be determined in
accordance with the terms of Optionee's employment agreement, if any, or the
United Online 2001 Stock Incentive Plan if Optionee does not have an employment
agreement.

        C.    SPECIAL TAX ELECTION    The acquisition of the Purchased Shares
may result in adverse tax consequences which may be avoided or mitigated by
filing an election under Code Section 83(b). Such election must be filed within
thirty (30) days after the date of this Agreement. A description of the tax
consequences applicable to the acquisition of the Purchased Shares and the form
for making the Code Section 83(b) election are set forth in Exhibit II. Optionee
should consult with his or her tax advisor to

2

--------------------------------------------------------------------------------

determine the tax consequences of acquiring the Purchased Shares and the
advantages and disadvantages of filing the Code Section 83(b) election. Optionee
acknowledges that it is Optionee's sole responsibility, and not the
Corporation's, to file a timely election under Code Section 83(b), even if
Optionee requests the Corporation or its representatives to make this filing on
his or her behalf.

        D.    GENERAL PROVISIONS    

        1.    Assignment.    The Corporation may assign the Repurchase Right to
any person or entity selected by the Board, including (without limitation) one
or more stockholders of the Corporation.

        2.    No Employment or Service Contract.    Nothing in this Agreement or
in the Plan shall confer upon Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee's Service at any time for any reason, with or
without cause.

        3.    Notices.    Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party's signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this paragraph
to all other parties to this Agreement.

        4.    No Waiver.    The failure of the Corporation in any instance to
exercise the Repurchase Right shall not constitute a waiver of any other
repurchase rights and/or rights of first refusal that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Corporation and Optionee. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

        5.    Cancellation of Shares.    If the Corporation shall make
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Purchased Shares to be repurchased in
accordance with the provisions of this Agreement, then from and after such time,
the person from whom such shares are to be repurchased shall no longer have any
rights as a holder of such shares (other than the right to receive payment of
such consideration in accordance with this Agreement). Such shares shall be
deemed purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.

        6.    Optionee Undertaking.    Optionee hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Purchased Shares
pursuant to the provisions of this Agreement.

        7.    Agreement is Entire Contract.    This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement is made pursuant to the provisions of the Plan and shall
in all respects be construed in conformity with the terms of the Plan.

        8.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without resort
to that State's conflict-of-laws rules.

        9.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

        10.    Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and upon Optionee, Optionee's permitted assigns and the legal
representatives, heirs and legatees of Optionee's estate, whether or not

3

--------------------------------------------------------------------------------


any such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first indicated above.

    UNITED ONLINE, INC
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------


 
 
Address:
       

--------------------------------------------------------------------------------

       
 
 


--------------------------------------------------------------------------------

OPTIONEE
 
 
Address:
       

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

        The undersigned spouse of Optionee has read and hereby approves the
foregoing Stock Purchase Agreement. In consideration of the Corporation's
granting Optionee the right to acquire the Purchased Shares in accordance with
the terms of such Agreement, the undersigned hereby agrees to be irrevocably
bound by all the terms of such Agreement, including (without limitation) the
right of the Corporation (or its assigns) to purchase any Purchased Shares in
which Optionee is not vested at time of his or her cessation of Service.


 
 


--------------------------------------------------------------------------------

OPTIONEE'S SPOUSE
 
 
Address:
       

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT I
ASSIGNMENT SEPARATE FROM CERTIFICATE

        FOR VALUE RECEIVED             sell(s),
             assign(s)             and transfer(s) unto United Online, Inc. (the
"Corporation"),             (            ) shares of the Common Stock of the
Corporation standing in his or her name on the books of the Corporation
represented by Certificate No.             herewith and do(es) hereby
irrevocably constitute and appoint                         Attorney to transfer
the said stock on the books of the Corporation with full power of substitution
in the premises.

Dated:          

--------------------------------------------------------------------------------

               
 
 
 
Signature
         

--------------------------------------------------------------------------------

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate.

--------------------------------------------------------------------------------

EXHIBIT II
FEDERAL INCOME TAX CONSEQUENCES AND
SECTION 83(b) TAX ELECTION

        I.    Federal Income Tax Consequences and Section 83(b) Election For
Exercise of Non-Statutory Option. If the Purchased Shares are acquired pursuant
to the exercise of a Non-Statutory Option, as specified in the Grant Notice,
then under Code Section 83, the excess of the Fair Market Value of the Purchased
Shares on the date any forfeiture restrictions applicable to such shares lapse
over the Exercise Price paid for such shares will be reportable as ordinary
income on the lapse date. For this purpose, the term "forfeiture restrictions"
includes the right of the Corporation to repurchase the Purchased Shares
pursuant to the Repurchase Right. However, Optionee may elect under Code
Section 83(b) to be taxed at the time the Purchased Shares are acquired, rather
than when and as such Purchased Shares cease to be subject to such forfeiture
restrictions. Such election must be filed with the Internal Revenue Service
within thirty (30) days after the date of the Agreement. Even if the Fair Market
Value of the Purchased Shares on the date of the Agreement equals the Exercise
Price paid (and thus no tax is payable), the election must be made to avoid
potentially adverse tax consequences in the future. The form for making this
election is attached as part of this exhibit. FAILURE TO MAKE THIS FILING WITHIN
THE APPLICABLE THIRTY (30)-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY
INCOME BY OPTIONEE AS THE FORFEITURE RESTRICTIONS LAPSE.

        II.    Federal Income Tax Consequences and Conditional Section 83(b)
Election For Exercise of Incentive Option. If the Purchased Shares are acquired
pursuant to the exercise of an Incentive Option, as specified in the Grant
Notice, then the following tax principles shall be applicable to the Purchased
Shares:

        (i)    For regular tax purposes, no taxable income will be recognized at
the time the Option is exercised.

        (ii)  The excess of (a) the Fair Market Value of the Purchased Shares on
the date the Option is exercised or (if later) on the date any forfeiture
restrictions applicable to the Purchased Shares lapse over (b) the Exercise
Price paid for the Purchased Shares will be includable in Optionee's taxable
income for alternative minimum tax purposes.

        (iii)  If Optionee makes a disqualifying disposition of the Purchased
Shares, then, in most cases, Optionee will recognize ordinary income in the year
of such disposition equal in amount to the excess of (a) the Fair Market Value
of the Purchased Shares on the date the Option is exercised or (if later) on the
date any forfeiture restrictions applicable to the Purchased Shares lapse over
(b) the Exercise Price paid for the Purchased Shares. Any additional gain
recognized upon the disqualifying disposition will be either short-term or
long-term capital gain depending upon the period for which the Purchased Shares
are held prior to the disposition.

        (iv)  For purposes of the foregoing, the term "forfeiture restrictions"
will include the right of the Corporation to repurchase the Purchased Shares
pursuant to the Repurchase Right. The term "disqualifying disposition" means any
sale or other disposition1 of the Purchased Shares within either two (2) years
after the Grant Date or within one (1) year after the exercise date of the
Option.

        (v)  In the absence of final Treasury Regulations relating to Incentive
Options, it is not certain whether Optionee may, in connection with the exercise
of the Option for any Purchased Shares at the time subject to forfeiture
restrictions, file a protective election under Code Section 83(b) which would
limit Optionee's ordinary income upon a disqualifying disposition to the excess
of the Fair Market Value of the Purchased Shares on the date the Option is
exercised over the Exercise Price paid for the Purchased Shares. Accordingly,
such election if properly filed will only be allowed to

II-1

--------------------------------------------------------------------------------




the extent the final Treasury Regulations permit such a protective election.
Page 2 of the attached form for making the election should be filed with any
election made in connection with the exercise of an Incentive Option.

        (vi)  The Code Section 83(b) election will be effective in limiting the
Optionee's alternative minimum taxable income to the excess of the Fair Market
Value of the Purchased Shares at the time the Option is exercised over the
Exercise Price paid for those shares.

--------------------------------------------------------------------------------

        1 Generally, a disposition of shares purchased under an Incentive Option
includes any transfer of legal title, including a transfer by sale, exchange or
gift, but does not include a transfer to the Optionee's spouse, a transfer into
joint ownership with right of survivorship if Optionee remains one of the joint
owners, a pledge, a transfer by bequest or inheritance or certain tax free
exchanges permitted under the Code.

II-2

--------------------------------------------------------------------------------

SECTION 83(b) ELECTION

        This statement is being made under Section 83(b) of the Internal Revenue
Code, pursuant to Treasury Regulation Section 1.83-2.

(1)The taxpayer who performed the services is:

Name:
Address:
Taxpayer Ident. No.:

(2)The property with respect to which the election is being made
is             shares of the common stock of United Online, Inc.

(3)The property was issued on                        .

(4)The taxable year in which the election is being made is the calendar
year        .

(5)The property is subject to a repurchase right pursuant to which the issuer
has the right to acquire the property at the original purchase price if for any
reason taxpayer's service with the issuer terminates. The issuer's repurchase
right lapses in a series of installments over a      -year period ending
on                        ,        .

(6)The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) is
$                  per share.

(7)The amount paid for such property is $                  per share.

(8)A copy of this statement was furnished to United Online, Inc. for whom
taxpayer rendered the services underlying the transfer of property.

(9)This statement is executed on                        ,        .


--------------------------------------------------------------------------------

Spouse (if any)  

--------------------------------------------------------------------------------

Taxpayer

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Purchase Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Optionee must retain two (2) copies of the completed form for filing with his or
her Federal and state tax returns for the current tax year and an additional
copy for his or her records. Optionee must also deliver one copy to the
Corporation.

        The property described in the above Section 83(b) election is comprised
of shares of common stock acquired pursuant to the exercise of an incentive
stock option under Section 422 of the Internal Revenue Code (the "Code").
Accordingly, it is the intent of the Taxpayer to utilize this election to
achieve the following tax results:

        1.    The purpose of this election is to have the alternative minimum
taxable income attributable to the purchased shares measured by the amount by
which the fair market value of such shares at the time of their transfer to the
Taxpayer exceeds the purchase price paid for the shares. In the absence of this
election, such alternative minimum taxable income would be measured by the
spread between the fair market value of the purchased shares and the purchase
price which exists on the various lapse dates in effect for the forfeiture
restrictions applicable to such shares. The election is to be effective to the
full extent permitted under the Code.

        2.    Section 421(a)(1) of the Code expressly excludes from income any
excess of the fair market value of the purchased shares over the amount paid for
such shares. Accordingly, this election is also intended to be effective in the
event there is a "disqualifying disposition" of the shares, within the meaning
of Section 421(b) of the Code, which would otherwise render the provisions of
Section 83(a)

--------------------------------------------------------------------------------


of the Code applicable at that time. Consequently, the Taxpayer hereby elects to
have the amount of disqualifying disposition income measured by the excess of
the fair market value of the purchased shares on the date of transfer to the
Taxpayer over the amount paid for such shares. Since Section 421(a) presently
applies to the shares which are the subject of this Section 83(b) election, no
taxable income is actually recognized for regular tax purposes at this time, and
no income taxes are payable, by the Taxpayer as a result of this election. The
election shall be effective to the full extent permitted under the Code.

THIS PAGE 2 IS TO BE ATTACHED TO ANY SECTION 83(b) ELECTION FILED IN CONNECTION
WITH THE EXERCISE OF AN INCENTIVE STOCK OPTION UNDER THE FEDERAL TAX LAWS.

2

--------------------------------------------------------------------------------

APPENDIX

        The following definitions shall be in effect under the Agreement:

        1.    Agreement    shall mean this Stock Purchase Agreement.

        2.    Change in Control    shall mean the event of a change in ownership
or control of the Corporation effected through either of the following
transactions:

        (a)  the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation's
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation's stockholders, or

        (b)  a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time the Board approved such election or nomination.

        3.    Code    shall mean the Internal Revenue Code of 1986, as amended.

        4.    Common Stock    shall mean shares of the Corporation's common
stock.

        5.    Corporate Transaction    shall mean either of the following
stockholder approved transactions to which the Corporation is a party:

        (a)  a merger, consolidation or reorganization approved by the
Corporation's stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction, or

        (b)  any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation's assets.

        6.    Corporation    shall mean United Online, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of United Online, Inc. which has assumed the Plan.

        7.    Exercise Price    shall have the meaning assigned to such term in
Paragraph A.1.

        8.    Fair Market Value    per share of Common Stock on any relevant
date shall be determined in accordance with the following provisions:

        (a)  If the Common Stock is at the time traded on the Nasdaq Stock
Market, then the Fair Market Value shall be deemed equal to the closing selling
price per share of Common Stock on the date in question, as the price is
reported by the National Association of Securities Dealers on the Nasdaq Stock
Market. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists, or

        (b)  If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be deemed equal to the closing selling price
per share of Common Stock on the date

A-1

--------------------------------------------------------------------------------




in question on the Stock Exchange determined by the Plan Administrator to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

        9.    Grant Date    shall have the meaning assigned to such term in
Paragraph A.1.

        10.    Grant Notice    shall mean the Notice of Grant of Stock Option
pursuant to which Optionee has been informed of the basic terms of the Option.

        11.    Incentive Option    shall mean an option which satisfies the
requirements of Code Section 422.

        12.    Involuntary Termination    shall mean the termination of
Optionee's Service by reason of:

        (a)  Optionee's involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than Misconduct, or

        (b)  Optionee's voluntary resignation following (A) a material reduction
in the scope of his or her day-to-day responsibilities at the Corporation (or
any Parent or Subsidiary), it being understood that a change in Optionee's title
shall not, in and of itself, be deemed a material reduction, (B) a reduction in
Optionee's base salary or (C) a relocation of Optionee's place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
Optionee's consent.

        13.    Misconduct    shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).

        14.    Non-Statutory Option    shall mean an option not intended to
satisfy the requirements of Code Section 422.

        15.    Option    shall have the meaning assigned to such term in
Paragraph A.1.

        16.    Option Agreement    shall mean all agreements and other documents
evidencing the Option.

        17.    Optionee    shall mean the person to whom the Option is granted
under the Plan.

        18.    Parent    shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        19.    Plan    shall mean the United Online, Inc. 2001 Stock Incentive
Plan.

        20.    Plan Administrator    shall mean either the Board or a committee
of the Board acting in its capacity as administrator of the Plan.

        21.    Prior Purchase Agreement    shall have the meaning assigned to
such term in Paragraph B.4.

        22.    Purchased Shares    shall have the meaning assigned to such term
in Paragraph A.1.

A-2

--------------------------------------------------------------------------------


        23.    Recapitalization    shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation's outstanding Common Stock as a class without the
Corporation's receipt of consideration.

        24.    Reorganization    shall mean any of the following transactions:

        (a)  a merger or consolidation in which the Corporation is not the
surviving entity,

        (b)  a sale, transfer or other disposition of all or substantially all
of the Corporation's assets,

        (c)  a reverse merger in which the Corporation is the surviving entity
but in which the Corporation's outstanding voting securities are transferred in
whole or in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or

        (d)  any transaction effected primarily to change the state in which the
Corporation is incorporated or to create a holding company structure.

        25.    Repurchase Right    shall mean the right granted to the
Corporation in accordance with Article B.

        26.    Service    shall mean the Optionee's performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non—employee member
of the board of directors or an independent consultant.

        27.    Stock Pledge Agreement    shall mean the Stock Pledge Agreement
entered into on February 5, 2002 by and between the Corporation and Optionee.

        28.    Subsidiary    shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

        29.    Vesting Schedule    shall mean the vesting schedule specified in
the Grant Notice pursuant to which the Optionee is to vest in the Option Shares
in a series of installments over his or her period of Service.

        30.    Unvested Shares    shall have the meaning assigned to such term
in Paragraph B.1.

A-3

--------------------------------------------------------------------------------



QuickLinks


Form of UNITED ONLINE, INC. RESTRICTED STOCK PURCHASE AGREEMENT
